DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of steps and therefore is a process. The claim explicitly states that the step of “minimizing the-energy consumption by minimizing the Hamiltonian of a system of equations modeling the driving of the vehicle, containing the-information on criterion to be optimized …, applying first algorithms PMP1, applying second algorithms PMP2, and defining the speed profile”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “a processor” and “GNSS”.

That is other than the processor, nothing in the claim elements precludes the steps from practically being performed in the human mind and using mathematical concepts. 
For example, but for the “ processor” and “GNSS” language, the claim encompasses the user to observing and evaluating the location along the route, the claim encompasses the user manually 
Additionally, the mere nominal processor and GNSS do not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process. Thus, the claims recite a mental process.
Regarding the mathematical algorithm, although the claim does not recite a processor, it is well understood that the processor is use to perform the equation. This processor and GNSS are used in the conventional manner and do not integrate the algorithm into practical application. The processor and GNSS do no more that amount to specifically more that the judicial exception. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In addition, the claim does no recited additional elements that amount to significantly more than the abstract ideas identified above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12—and specifically independent claims 1 and 6--are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and moving to a step and/or returning to a step entails.  Furthermore, the claims fail to disclose when returning to a step, whether the values for the step change each time and/or whether the same values are used each time in a recurring step. 
There are various ways to interpret the formulaic language, each interpretation yielding different element relationships/modification.  Therefore, examiner will not attempt examine the claims over the prior art for each plausible interpretation.   Once applicant has corrected the indefinite subject matter, a prior art rejection may be issued.  It should be noted that if such a rejection is issued, it will not be considered a new grounds of rejection. 
As per claims 2-5 and 7-12 they all depend from claims 1 and 6 and are therefore rejected for having the same deficiencies as those presented above with respect to claims 1 & 6. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, as per applicant’s arguments regarding the pending 101 rejection the examiner maintains the rejection (see above rejection for clarification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0262366; US2017/0278323. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIGHT DJIEKPOR/Examiner, Art Unit 4166         

/MACEEH ANWARI/Primary Examiner, Art Unit 3663